Citation Nr: 1028484	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

What evaluation is warranted for hypertension from March 20, 
2005?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1993 to May 1994 and 
from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record raises the issue of entitlement to service 
connection for mitral valve regurgitation with 
palpitations.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

 
FINDING OF FACT

Since March 20, 2005, the Veteran's hypertension has not been 
manifested by a diastolic pressure that is predominantly 100 or 
greater, or by systolic pressure that is predominantly 160 or 
greater, and there is no history of the appellant having a 
diastolic pressure of 100 or more that required continuous 
medication to maintain control.


CONCLUSION OF LAW

Since March 20, 2005, the criteria for a compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 
4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording a VA examination.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a November 2005 rating decision, the RO granted service 
connection for the Veteran's hypertension and assigned a 
noncompensable evaluation, effective March 20, 2005.  
Hypertension is rated under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The Veteran appealed the initial rating 
assigned arguing that a higher evaluation is warranted for his 
hypertension because he continually takes medication for 
treatment of the disorder and if he did not take medication, his 
blood pressure would be elevated.

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) where 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or where the an individual 
has a history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

When the requirements for a compensable rating of a diagnostic 
code are not shown, a noncompensable rating is assigned.  38 
C.F.R. § 4.31.

In a February 2005 letter, D. S. Walker, M.D. reported that the 
Veteran was seen for workup of elevated blood pressure, shortness 
of breath and palpitations in October 2004.  Dr. Walker noted 
that the Veteran was diagnosed with hypertension and that he was 
started on medication in November 2004.

In an April 2005 letter, the Veteran's wife, a registered nurse, 
reported that the around the end of August she noticed that the 
appellant frequently complained of headaches, angina and that his 
face was flushed.  She reported that the appellant's blood 
pressure was 192/102, and that after going to his primary care 
physician and starting anti-hypertensive medication, his blood 
pressure returned to normal. 

On VA examination in October 2005, the Veteran reported that he 
experiences dizziness if he misses his medication dose.  During 
the examination blood pressure readings were 141/84, 132/71 and 
129/72 were recorded.

VA clinical records dated from 2005 to 2007 do not disclose a 
diastolic blood pressure reading of 100 or greater, or a systolic 
reading of 160 or greater.

In a statement received in December 2007, the appellant's wife 
reported that sometime around early to mid September 2004, the 
Veteran started to experience severe headaches and chest 
palpitations.  She stated that she took his blood pressure and 
although she could not remember the exact pressure, she remembers 
that it was in the 180-190/100-110 range.  She takes that she 
retook it and it was a correct reading.  She reported asking the 
Veteran to go to the emergency room but he declined so she 
continued to take his blood pressure daily over a two to three 
week time frame.  During this term his systolic blood pressure 
reportedly was in the range of 150-180, and diastolic pressure 
reportedly was in the range of 90-112 with each reading.  She 
stated that she finally talked the Veteran into going to the 
family physician who diagnosed the appellant as having 
hypertension.  Reportedly, the appellant was immediately placed 
on medication.  The Veteran's spouse indicated that if he forgot 
to take his medication, his blood pressure elevates very high and 
he suffered from severe headaches and heart palpitations.

The Board finds that the preponderance of the evidence is against 
assigning an initial compensable rating for hypertension.  It is 
the Veteran's primary contention on appeal that his hypertension 
requires daily use of medication for its control. While the 
record indicates that the Veteran's use of anti-hypertensive 
medication is necessary in an attempt to control his 
hypertension, the record does not identify a history of diastolic 
blood pressure that is predominately 100 or greater.  In this 
respect the Board acknowledges the December 2007 statement by the 
appellant's spouse who reported that over a two to three week 
period in 2004, she remembers that the Veteran had diastolic 
pressure readings ranging from 90-112.  Unfortunately, she did 
not provide exact readings.  

In order to obtain a higher evaluation, there must be a history 
that diastolic pressure was predominately 100 or greater.  The 
range provided by the appellant's spouse indicates that the 
readings were both below 100 and over 100 without evidence of 
what exact readings were present.  Likewise, the reported 
systolic blood pressure range of 150-180 also indicates readings 
below 160 and over 160 without no indication of how many days the 
systolic pressure was record at above 160.  Thus, while 
competent, the statements of the appellant's spouse are of little 
probative value and of questionable credibility.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may 
affect the credibility of a claimant's testimony).  In this 
latter regard, it is interesting to note that the initial 
treatment record prepared by the Veteran's family physician does 
not reveal the history that his spouse now reports.  As 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy, Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997), the Board finds that the preponderance of the 
most credible evidence is against the claim.

Indeed, blood pressure readings obtained at VA clinical studies 
between 2005 to 2007, at a VA examination in October 2005, 
indicate that the Veteran's diastolic pressure was not 
predominately above 100 and his systolic pressure was not 
predominately above 160.  The singularly recorded blood pressure 
reading of 192/102 provided by the appellant's spouse in 2005 is 
not sufficient to warrant a higher rating.  Accordingly, the 
Board finds that a compensable evaluation for hypertension is not 
warranted from March 20, 2005.

The preponderance of the evidence is against entitlement to a 
compensable evaluation for hypertension from March 20, 2005.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable to 
warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).   The 
claim must be denied.

The symptoms presented by the Veteran's hypertension are fully 
contemplated by the rating schedule.  There is no evidence his 
disability picture is exceptional when compared to other Veterans 
with the same or similar disability.  There is no evidence that 
the claimant's hypertension at any time during the appellate term 
necessitated frequent hospitalization, or that either disability 
has caused a marked interference with employment.  Thus, the 
Board finds no evidence to indicate entitlement to referral for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Since March 20, 2005, a compensable evaluation is not warranted 
for hypertension.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


